DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2022 has been entered.
 All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo et al. (US Pub. # 20100266318), hereinafter referred to as Kamijo, in view of Nakahara (JPH05134487A).
Regarding claims 1 and 2, Kamijo teaches, “An image forming apparatus comprising: a rotating body having a recess in an outer peripheral surface thereof (Fig.’s 1–3, ref. # 61, 63); a transfer portion that is in contact with the outer peripheral surface of the rotating body, the transfer portion being configured to transfer a toner to a recording medium passing between the rotating body and the transfer portion (Fig. 1, between 41 & 61; para. [0089]).” Kamijo does not appear to teach, “a brush configured to come into contact with the outer peripheral surface of the rotating body to remove a toner adhering to the outer peripheral surface; wherein the brush is configured to rotate in a forward direction relative to a rotational direction of the rotating body.” However, Nakahara teaches the deficiencies of Kamijo (Fig. 5, ref. # 27 on 21; see rotation direction of arrows in Fig. 5). It would have been obvious to one skilled in the art at the time of filing to modify Kamijo’s invention to include a brush configured to come into contact with the outer peripheral surface of the rotating body to remove a toner adhering to the outer peripheral surface; wherein the brush is configured to rotate in a forward direction relative to a rotational direction of the rotating body.
The ordinary artisan would have been motivated to modify Kamijo’s invention for at least the purpose of providing an alternative cleaning arrangement for removal of residual toner or debris from the area in and around the transfer member.
Regarding claims 4 and 5, Kamijo does not appear to teach, “wherein when the outer peripheral surface is equally divided into a downstream portion and an upstream portion in a rotation direction of the rotating body with reference to a contact position of the transfer portion to the outer peripheral surface of the rotating body, the brush comes into contact with the downstream portion.” However, Nakahara teaches the deficiencies of Kamijo (with reference to 21 rotating counter clockwise as shown in Fig. 5 and 7; 25 contacts downstream portion of 21). It would have been obvious to one skilled in the art at the time of filing to modify Kamijo’s invention to include wherein when the outer peripheral surface is equally divided into a downstream portion and an upstream portion in a rotation direction of the rotating body with reference to a contact position of the transfer portion to the outer peripheral surface of the rotating body, the brush comes into contact with the downstream portion.
The ordinary artisan would have been motivated to modify Kamijo’s invention for at least the purpose of ensuring residual debris are removed after the point of maximum residual debris will occur (where image transfer occurs). 
Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo and Nakahara as applied to claim 1 above, and further in view of Shibuya et al. (US Pub. # 20060039711), hereinafter referred to as Shibuya.
Regarding claim 3, Kamijo and Nakahara do not appear to teach, “wherein a circumferential speed ratio of the brush to the rotating body is more than 1.” However, Shibuya teaches the deficiencies of Kamijo and Nakahara (see para. [0028, 0078, 0087–0089]). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Kamijo and Nakahara’s invention to include wherein a circumferential speed ratio of the brush to the rotating body is more than 1.
The ordinary artisan would have been motivated to modify the combination of Kamijo and Nakahara’s invention for at least the purpose of achieving efficient removal of toner or debris from the target surface (see cited paragraphs of Shibuya).
Regarding claim 6, Kamijo and Shibuya do not appear to teach, “wherein when the outer peripheral surface is equally divided into a downstream portion and an upstream portion in a rotation direction of the rotating body with reference to a contact position of the transfer portion to the outer peripheral surface of the rotating body, the brush comes into contact with the downstream portion.” However, Nakahara teaches the deficiencies of Kamijo and Shibuya (with reference to 21 rotating counter clockwise as shown in Fig. 5 and 7; 25 contacts downstream portion of 21). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Kamijo and Shibuya’s invention to include wherein when the outer peripheral surface is equally divided into a downstream portion and an upstream portion in a rotation direction of the rotating body with reference to a contact position of the transfer portion to the outer peripheral surface of the rotating body, the brush comes into contact with the downstream portion.
The ordinary artisan would have been motivated to modify the combination of Kamijo and Shibuya’s invention for at least the purpose of ensuring residual debris are removed after the point of maximum residual debris will occur (where image transfer occurs).
Claims 7, 8, 10, 11, 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo and Nakahara as applied to claim 1 above, and further in view of Fiore et al. (US Pat. # 6961534), hereinafter referred to as Fiore.
Regarding claims 7, 8, 10, and 11, Kamijo and Nakahara do not appear to teach, “a contact member, wherein the brush rotates, and the contact member is configured to come into contact with the rotating brush to drop the toner adhering to the brush.” However, Fiore teaches the deficiencies of Kamijo and Nakahara (Fig. 1, ref. # 21 and 25; see col. 4, ln. 27 – col. 5, ln. 17). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Kamijo and Nakahara’s invention to include a contact member, wherein the brush rotates, and the contact member is configured to come into contact with the rotating brush to drop the toner adhering to the brush.
Regarding claims 13 and 14, Kamijo and Nakahara do not appear to teach, “wherein KA > KB, where KA is a penetration depth of the brush into the contact member, 0.5 mm or more and 3.0 mm or less, and KB is a penetration depth of the brush into the rotating body, 0.3 mm or more and 2.8 mm or less.”  However, Fiore teaches the deficiencies of Kamijo and Nakahara (col. 4, ln. 27 – col. 5, ln. 17). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Kamijo and Nakahara’s invention to include wherein KA > KB, where KA is a penetration depth of the brush into the contact member, 0.5 mm or more and 3.0 mm or less, and KB is a penetration depth of the brush into the rotating body, 0.3 mm or more and 2.8 mm or less.
Regarding claim 16 and 17, Kamijo and Nakahara do not appear to teach, “wherein when the brush is equally divided into a downstream portion and an upstream portion in a rotation direction with reference to a contact position of the brush to the outer peripheral surface of the rotating body, the contact member is in contact with the 29downstream portion; wherein a contact position of the transfer portion to the outer peripheral surface of the rotating body is located above the brush, and the contact member is located below the brush.” However, Fiore teaches the deficiencies of Kamijo and Nakahara (see position of 25 contacting 21; see also contact position of 10 with reference to 21; transfer portion here is above 21 and 25 is below 21). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Kamijo and Nakahara’s invention to include wherein when the brush is equally divided into a downstream portion and an upstream portion in a rotation direction with reference to a contact position of the brush to the outer peripheral surface of the rotating body, the contact member is in contact with the 29downstream portion; wherein a contact position of the transfer portion to the outer peripheral surface of the rotating body is located above the brush, and the contact member is located below the brush.
For claims 7, 8, 10, 11, 13, 14, 16, and 17, the ordinary artisan would have been motivated to modify Kamijo and Nakahara’s invention for at least the purpose of ensuring toner and debris is sufficiently removed from an inner area where build-up is likely to occur over time.
Claims 9, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo, Nakahara, and Shibuya as applied to claim 3 above, and further in view of Fiore (US Pat. # 6961534).
Regarding claims 9 and 12, Kamijo, Nakahara, and Shibuya do not appear to teach, “a contact member, wherein the brush rotates, and the contact member is configured to come into contact with the rotating brush to drop the toner adhering to the brush.” However, Fiore teaches the deficiencies of Kamijo, Nakahara, and Shibuya (Fig. 1, ref. # 21 and 25; see col. 4, ln. 27 – col. 5, ln. 17). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Kamijo, Nakahara, and Shibuya’s invention to include a contact member, wherein the brush rotates, and the contact member is configured to come into contact with the rotating brush to drop the toner adhering to the brush.
Regarding claim 15, Kamijo, Nakahara, and Shibuya do not appear to teach, “wherein KA > KB, where KA is a penetration depth of the brush into the contact member, 0.5 mm or more and 3.0 mm or less, and KB is a penetration depth of the brush into the rotating body, 0.3 mm or more and 2.8 mm or less.” However, Fiore teaches the deficiencies of Kamijo, Nakahara, and Shibuya (col. 4, ln. 27 – col. 5, ln. 17). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Kamijo, Nakahara, and Shibuya’s invention to include wherein KA > KB, where KA is a penetration depth of the brush into the contact member, 0.5 mm or more and 3.0 mm or less, and KB is a penetration depth of the brush into the rotating body, 0.3 mm or more and 2.8 mm or less.
For claims 9, 12, and 15, the ordinary artisan would have been motivated to modify Kamijo, Nakahara, and Shibuya’s invention for at least the purpose of ensuring toner and debris is sufficiently removed from an inner area where build-up is likely to occur over time.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo and Nakahara as applied to claim 1 above, and further in view of Asaoka et al. (JP2012-37744), hereinafter referred to as Asaoka.
Regarding claim 18, Kamijo and Nakahara do not appear to teach, “a housing detachably provided in a body of the image forming apparatus, the housing accommodating the brush therein, the housing having an opening through which a contact portion of the brush to the rotating body is exposed, wherein the brush is detachably provided in the housing which is in a state of being detached from the body of the image forming apparatus.” However, Asaoka teaches the deficiencies of Kamijo and Nakahara (Abstract; Fig. 3–7, ref. # 101, 111, 121 – removable from device). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Kamijo and Nakahara’s invention to include a housing detachably provided in a body of the image forming apparatus, the housing accommodating the brush therein, the housing having an opening through which a contact portion of the brush to the rotating body is exposed, wherein the brush is detachably provided in the housing which is in a state of being detached from the body of the image forming apparatus.
The ordinary artisan would have been motivated to modify the combination of Kamijo and Nakahara’s invention for at least the purpose of ensuring the device can be emptied out in a full condition to prevent overflow or clogging.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo and Nakahara as applied to claim 1 above, and further in view of Davidge et al. (US Pat. # 3989372), hereinafter referred to as Davidge.
Regarding claim 19, Kamijo and Nakahara do not appear to teach, “a housing detachably provided in a body of the image forming apparatus, the housing accommodating the brush therein, the housing having an opening through which a contact portion of the brush to the rotating body is exposed; and sealing portions that are detachably provided in the housing, the sealing portions sealing the opening at both ends of the brush in an axial direction.”  However, Davidge teaches the deficiencies of Kamijo and Nakahara (Fig. 3, ref. # 54’s w/ brush 12). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Kamijo and Nakahara’s invention to a housing detachably provided in a body of the image forming apparatus, the housing accommodating the brush therein, the housing having an opening through which a contact portion of the brush to the rotating body is exposed; and sealing portions that are detachably provided in the housing, the sealing portions sealing the opening at both ends of the brush in an axial direction.
The ordinary artisan would have been motivated to modify the combination of Kamijo and Nakahara’s invention for at least the purpose of limiting or preventing toner scatter throughout the apparatus.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo and Nakahara as applied to claim 1 above, and further in view of Sogo et al. (EP 0083035), hereinafter referred to as Sogo.
Regarding claim 20, Kamijo and Nakahara do not appear to teach, “a housing that is detachably provided in a body of the image forming apparatus, the housing accommodating the brush therein, the housing having an opening through which a contact portion of the brush relative to the rotating body is exposed; a transport member configured to rotate to transport a toner dropped from the brush to an inside of the housing along an axial direction of the brush and discharge the toner from one end of the housing in the axial direction; and an operation unit that is to be connected to the transport member from another end side of the housing in the axial direction in a state in which the housing is detached from the 30body of the image forming apparatus, and that is to be operated by an operator to rotate the transport member.” However, Sogo teaches the deficiencies of Kamijo and Nakahara (Fig. 11–14, ref. # 71, 80, 83; p. 16, ln. 1 – p. 18, ln. 15). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Kamijo and Nakahara’s invention to include a housing that is detachably provided in a body of the image forming apparatus, the housing accommodating the brush therein, the housing having an opening through which a contact portion of the brush relative to the rotating body is exposed; a transport member configured to rotate to transport a toner dropped from the brush to an inside of the housing along an axial direction of the brush and discharge the toner from one end of the housing in the axial direction; and an operation unit that is to be connected to the transport member from another end side of the housing in the axial direction in a state in which the housing is detached from the 30body of the image forming apparatus, and that is to be operated by an operator to rotate the transport member.
The ordinary artisan would have been motivated to modify the combination of Kamijo and Nakahara’s invention for at least the purpose of preventing clogging and overflow of residual cleaned material.
Response to Arguments
Applicant's arguments filed August 3, 2022 have been fully considered but they are not persuasive. The arguments presented are verbatim to the arguments presented in the after final response dated June 17, 2022, in which the Office fully responded to in the advisory action dated July 6, 2022. For convenience, the Office’s response is again presented below.
The Office does not agree with applicant's remarks. In the remarks filed 6/17/2022, applicant states, "the Examiner has failed to establish prima facie obviousness because the only location where Nakahara uses a brush is inside of a belt used to support a transfer material through the transfer nip."  
As noted in the Final Office Action mailed 4/4/2022, applicant arbitrarily selects Kamijo's Figure 11, shown without the cleaning arrangement 85 as shown in Figure 1, cited by the examiner (11/2/2021 Office Action, page 2; 4/4/2022 Office Action, page 2). Nonetheless, as shown in the rejection of claim 1, Kamijo teaches the claimed, "rotating body" and "transfer portion" limitations. Kamijo also teaches a cleaning arrangement 85, but does not teach the claimed "brush" limitation (see Final rejection, pages 2 and 3). Nakahara was introduced for teaching a cleaning brush (alternate cleaning member from the arrangement 85 of Kamijo). The positioning of Nakahara's brush contacting the inside belt roller surface does not preclude one of ordinary skill in the art from substituting the blade cleaning arrangement 85 with the teachings of it's cleaning brush 27. Nakahara's description (see bottom of page 5 of translation, "...other than the above-mentioned cleaning brush, a blade-shaped member such as this may be used.") supports alternate, substitutable cleaning members (blade in lieu of brush), which result in the same end result, which ensures a clean surface of a target member. 
The Office has established prima facie obviousness because Nakahara's cleaning brush 27 was simply introduced as a substitute cleaning member, for the cleaning arrangement 85 of Kamijo. 
Applicant further argues that Nakahara "teaches away" from modifying the secondary transfer roller (see page 5 of the 6/17/2022 remarks). The Office disagrees with this conclusion as Kamijo's secondary transfer roller was/is not being modified in the combination of Kamijo and Nakahara. Kamijo's cleaning arrangement 85 is being substituted with the cleaning brush 27 of Nakahara. 
As noted in the Final Office Action (dated 4/4/22), nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of refererences. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to the remarks directed towards claims 13, 14, and 15, the do not overcome the prior rejection (see rejection above; Fiore (col. 4, ln. 27 – col. 5, ln. 17)).


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852